Citation Nr: 1812289	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-34 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of ten percent for a low back disorder prior to January 13, 2010; in excess of 40 percent from January 2013, 2010, to September 26, 2011; and reduced to 20 percent since January 1, 2012.
	
3.  Whether a rating reduction from 40 percent to 20 percent for a low back disorder after a period of convalescence, effective January 1, 2012, was proper.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at a December 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In a December 2016 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The Board notes that the Veteran's December 2016 hearing testimony raised the issue of entitlement to TDIU.  The Veteran testified to losing more time and more wages each year as his service-connected disorders worsened.  See also December 2016 Veteran Statement.  The Veteran's testimony raises the question of whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation under 38 C.F.R. § 4.16(a).  Therefore, the title page of this decision reflects the claim for TDIU.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The issues of entitlement to an increased rating for a low back disorder and entitlement to TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus is at least as likely as not related to acoustic trauma in service.

2.  A December 2011 rating decision implemented a disability reduction from 40 percent to 20 percent for the Veteran's low back disorder following a period of convalescence, effective December 1, 2011.

3.  A July 2014 rating decision extended the period of convalescence, implementing the disability reduction from 40 percent to 20 percent effective January 1, 2012.

3.  Both the December 2011 and July 2014 rating decisions that reduced the disability rating for the low back disorder from 40 percent to 20 percent, effective January 1, 2012, did not comply with procedural requirements required by 38 C.F.R. § 3.105.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012):38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The reduction of the rating for the service-connected low back disorder from 40 percent to 20 percent was improper, and restoration of the 40 percent disability rating effective January 1, 2012, is warranted.  38 U.S.C. §§1155, 5103; 38 C.F.R. §§ 3.102, 3.105, 3.344.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Service Connection for Tinnitus

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including tinnitus, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

The Veteran seeks entitlement to service connection for tinnitus.  His military occupational specialty (MOS) was air and military defense crewmember, and he is a combat veteran who served in the Southeast Asia.  His MOS is associated with a high probability of noise exposure.

During a July 2011 VA examination, the examiner noted that the Veteran reported tinnitus "just began this year."  The examiner did not address the Veteran's exposure to acoustic trauma during service, and did not offer an opinion as to whether tinnitus was etiologically related to service.

By contrast, during his December 2016 Board hearing, the Veteran testified that ringing in his ears began in 2004 or 2005, while serving in Southeast Asia.  He testified to acoustic noise trauma that included exposure to bomb explosions, rockets, and gunfire during combat.  See also April 2008 Veteran Statement.  The Veteran is competent to report experiencing the symptom of ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These statements are credible and consistent with the circumstances of his service, and the Board finds his testimony to be probative and credible.  In addition, as they occurred proximate to combat, they are accepted as true for establishing ringing in his ears during service.  38 U.S.C. § 1154(b).  As tinnitus is a "chronic" disease under 38 C.F.R. § 3.309(a), the subsequent manifestation of tinnitus after service warrants a grant of service connection per Groves. 

Thus, resolving any reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C. § 5107(b).

Rating Reduction for Low Back Disorder

The Veteran's low back disorder is currently rated as ten percent disabling prior to January 13, 2010; 40 percent disabling from January 13, 2010, through September 26, 2011; and 20 percent disabling from January 1, 2012.  He has a temporary total evaluation for surgery from September 27, 2011, through December 31, 2011.  
When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the AOJ satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. §3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. §3.344.

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing. 38 C.F.R. §3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires. Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record. If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development. If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. 38 C.F.R. §3.105. 

In this case, the reduction in the disability rating reduced the Veteran's overall rating from 80 percent disabled to 70 percent disabled.  Therefore, the procedural requirements of 38 C.F.R. § 3.105(e) apply.  In the rating reduction, the AOJ asserted that the rating reduction would not result in a lower combined rating but this is factually incorrect according to the coding sheet.  There is no evidence that the AOJ complied with these procedural protections.  Therefore, the 40 percent rating for the Veteran's low back disorder is restored effective January 1, 2012.  



ORDER

Entitlement to service connection for tinnitus is granted.

The 40 percent rating for a low back disorder is restored effective January 1, 2012.


REMAND

The Veteran seeks entitlement to a rating in excess of ten percent for a low back disorder prior to January 13, 2010; in excess of 40 percent from January 2013, 2010, to September 26, 2011; and in excess of 40 percent since January 1, 2012.  He last underwent a VA examination in July 2014, and was diagnosed with lumbosacral strain, intervertebral disc syndrome (IVDS), and degenerative disc disease.  Since that time, the Veteran has argued that the July 2014 VA examination does not accurately reflect his current low back symptoms.  See December 2016 Hearing Testimony; September 2014 Substantive Appeal.  Under these circumstances, another VA examination is necessary to determine the current severity of his service-connected low back disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the Veteran's December 2016 hearing testimony raised the issue of entitlement to TDIU.  In this case, the AOJ has not considered whether the Veteran is entitled to TDIU due to his service-connected disabilities.  The Board finds that AOJ should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  That matter is also intertwined with issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Obtain any available VA treatment records since September 2015.

3.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his low back disorder and related neurological symptoms.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran to describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the thoracolumbar disorder.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also determine the extent of any neurological impairment related to his thoracolumbar spine disorder, specifically addressing the Veteran's December 2016 hearing testimony that he has bilateral lower extremity lumbar radiculopathy symptoms.  The Board notes that he is currently service-connected for left lower extremity sciatica rated to his low back disorder, currently rated as ten percent disabling.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal, and adjudicate the claim for TDIU, if otherwise developed.  If an additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


